Citation Nr: 1633944	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable evaluation prior to November 18, 2014, for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix.

2.  Entitlement to a rating in excess of 10 percent beginning on November 18, 2014, for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977.  This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO, in pertinent part, awarded service connection for the hysterectomy scar and assigned a noncompensable evaluation effective September 2009.

The Board acknowledges the Veteran's statement dated November 18, 2014, requesting a withdrawal of her appeal pertaining to the hysterectomy scar; however in the same statement the Veteran also requested an increased rating for her hysterectomy scar due to pain.  Thus, there remains an allegation of errors or fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Consequently, for the sake of affording the Veteran all due process rights, the claim is not withdrawn.  

In a January 2015 rating decision, the RO awarded an increased 10 percent rating for the hysterectomy scar effective November 18, 2014.  The claim remains in controversy as less than the maximum benefit available was awarded throughout the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993). 


REMAND

The Veteran was afforded a new VA examination in December 2014 in response to her statements that her hysterectomy scar had increased in severity due to pain.  While a rating decision issued in January 2015 granting an increased 10 percent rating effective in November 2014, a supplemental statement of the case was not issued.  As there were material changes in the information included in the March 2012 statement of the case, remand for preparation of a supplemental statement of the case is also necessary.  38 C.F.R. § 19.31 (2015).  

Moreover, in her March 2012 substantive appeal, the Veteran requested extraschedular consideration for her hysterectomy scar due to tenderness and pain during intercourse, with small amounts of bleeding.  The Veteran's claim has yet to be considered on an extraschedular basis.  

Accordingly, the case is remanded for the following action:

The claim for an initial compensable rating prior to November 18, 2014, and in excess of 10 percent thereafter, for the service-connected hysterectomy scar must be readjudicated, to include on an extraschedular basis, in light of all the evidence added to the electronic record, notably the December 2014 report of VA examination, since the March 2012 statement of the case was issued.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




